Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 11, Claim 11 cites the limitation, “when the second baseplate is placed on the second baseplate.” This is unclear as there is only one claimed second baseplate. As such the claim is indefinite, for the purposes of examination the limitation will be interpreted as “when the brush head portion is placed on the second baseplate.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (CN 109381118 A) in view of Wolff (EP 3505036 A1).

	A charging mount (70 See figured 6, 8, 10) for a vacuum cleaner, comprising a first baseplate (71b), a second baseplate (71a) and a support member (72) wherein the support member is fixed on the first baseplate (See Figure 6 of Yabuki), 
the first baseplate is fixed to the second baseplate (See Figure 6 of Yabuki), the support member (72) is provided with a curved plate (72a)  
a first electrical contact and a charging component (73, See Para [0078] “In addition, the connecting pin 72b is connected to the first charging terminal 73 via an electric wire not shown.”), the charging component is fixed inside the support member (See Figure 6), and the first electrical contact is electrically connected to the charging component and protrudes beyond a surface of the curved plate (See Figure 6) 
the first baseplate (71b) is provided with a plurality of securing columns (71g and 71c) configured to place and secure accessories for the vacuum cleaner (Columns 71g and 71c are capable of receiving and securing vacuum accessories). 
But does not explicitly teach and a groove is defined between the first baseplate and the second baseplate;
	However, Wolff does teach a similar charging station that includes a groove (349A and 349B, see figure Below) between a first baseplate (320) and a second baseplate (354). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yabuki to include a groove between the first and second baseplate in order prevent a cleaner head from sliding or rolling off of the baseplate ensuring the charging operation is not interrupted. 

    PNG
    media_image1.png
    384
    561
    media_image1.png
    Greyscale

Annotated Figure A (Figure 14 of Wolff)
	Regarding Claim 2, Yabuki as modified teaches all the limitations of claim 1 but does not teach wherein the first baseplate is provided with two limiting blocks fixed on a joint between the first baseplate and the second baseplate.
	However, Wolff does further teach wherein the first baseplate is provided with two limiting blocks (342 see Annotated Figure A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Yabuki in view of Wolff in order to include two limiting blocks fixed on a joint between the first baseplate and the second baseplate as doing so would make it easier for the user to place the cleaner in a position where it engages with the charger, and prevent the cleaner from disconnecting from the charger.
	
Regarding Claim 3, Yabuki as modified teaches all the limitations of claim 1 and in addition teaches wherein the second baseplate (71a) defines a seating groove (Yabuki Para [0112] “it can be supported by the mounting surface 71a of the base portion 71”) thereon configured to place a brush head portion of the vacuum cleaner (See Figure 1 of Yabuki), and 
the second baseplate is further provided thereon with a limiting plate configured to limit a placing position of the head portion (See front portion of 71 in figure 6).   
	
Regarding Claim 4, Yabuki as modified teaches all the limitations of claim 1 and additionally teaches, further comprising a power plug connected with the charging component through a wire (See figure 6 of Yabuki showing a power plug and wire connected to the charger port).
	
Regarding Claim 5, Yabuki teaches A vacuum cleaner assembly, comprising a charging mount (70) and a vacuum cleaner (100), wherein the charging mount comprises 
a first baseplate (71b), a second baseplate (71a) and a support member (72) the support member is fixed on the first baseplate (See Figure 6 of Yabuki), the first baseplate is fixed to the second baseplate (See Figure 6 of Yabuki), the support member (72) is provided with a curved plate (72a)  
a first electrical contact and a charging component (73, See Para [0078] “In addition, the connecting pin 72b is connected to the first charging terminal 73 via an electric wire not shown.”), the charging component is fixed inside the support member (See Figure 6), and 
the first electrical contact is electrically connected to the charging component and protrudes beyond a surface of the curved plate (See Figure 6) the first baseplate (71b) is provided with a plurality of securing columns (71g and 71c) configured to place and secure accessories for the vacuum cleaner (Columns 71g and 71c are capable of receiving and securing vacuum accessories). 
But does not explicitly teach and a groove is defined between the first baseplate and the second baseplate;
	However, Wolff does teach a similar charging station that includes a groove (349A and 349B, see figure Below) between a first baseplate (320) and a second baseplate (354).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yabuki to include a groove between the first and second baseplate in order prevent a cleaner head from sliding or rolling off of the baseplate ensuring the charging operation is not interrupted. 

Regarding Claim 13, Yabuki as modified teaches all the limitations of claim 8 and further teaches further comprising a power plug connected with the charging component through a wire (See figure 6 of Yabuki showing a power plug and wire connected to the charger port).

Claims 6-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (CN 109381118 A) in view of Wolff (EP 3505036 A1) as modified in claim 5 and in further view of Conrad (US 20160174802 A1)

	Regarding Claim 6, Yabuki as modified teaches all the limitations of claim 5 and in addition teaches wherein the vacuum cleaner comprises a fastening head (1), but does not teach a telescopic handle.
	However, Conrad does teach a similar vacuum configuration which does include a telescoping handle (442, Figure 1) attached to a fastening head (444) (Also see Conrad Para [0148] “Upper section may comprise a hand grip portion 444 and a handle or drive shaft 442. Drive shaft 442 may be telescopic and/or it may be useable as an above floor cleaning wand and/or it may provide electrical cord storage and/or auxiliary cleaning tool storage and/or it may be used to hang the surface cleaning apparatus on a wall when not in use”)
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hose of Yabuki to be a telescoping hose as advantageously taught by Conrad in order to allow for more versatile cleaning tool, allowing for the user to extend the cleaner when necessary and shorten the cleaner for easier storage when not in use.
	
Regarding Claim 7, Yabuki as modified teaches all the limitations of claim 6 and in addition teaches wherein the fastening head is provided with a claw (Lip surrounding 17, see Annotated Figure A), and when the vacuum cleaner is placed on the charging mount for charging (See Figure 2b), the fastening head is engaged with the curved plate by the claw clamping the curved plate (See Figure 2b) .

    PNG
    media_image2.png
    579
    735
    media_image2.png
    Greyscale

Annotated Figure A (Figure 4 of Yabuki)
Regarding Claim 8, Yabuki as modified teaches all the limitations of claim 6, and further teaches wherein the vacuum cleaner further comprises a brush head portion (602 see figure 13)  fixed to the telescopic handle (See figure 15 of Yabuki), and the brush head portion is configured to be placed on the second baseplate (See figure 2).

	Regarding Claim 9, Yabuki as modified teaches all the limitations of claim 8 and further teaches wherein the second baseplate (71a) defines a seating groove thereon configured to place the brush head portion (Yabuki Para [0069] “The base portion 71 has a substantially rectangular mounting surface 71 a on which the standard nozzle 400 (see FIG. 1 ) is mounted.
Moreover, the base part 71 has the extension part 71b extended rearward in the center of the width direction (left-right direction). On the left and right sides of the extending portion 71b, side storage portions 71c and 71d are provided for attaching and storing application nozzle bodies described later.”), and the second baseplate is further provided thereon with a limiting plate configured to limit a placing position of the brush head portion (See front portion of 71 in figure 6).  

Regarding Claim 11, Yabuki as modified teaches all the limitations of claim 8 but does not teach wherein the brush head portion is further provided with one or more wheels, the first baseplate is provided with one or more limiting blocks, and when the second baseplate is placed on the second baseplate, the one or more limiting blocks abut against the one or more wheels.
	However, Shikano does teach a similar cleaner and charger configuration wherein the brush head portion (17) is further provided with one or more wheels (7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wheels on the brush head portion in order to provide an easier cleaning experience to the user, so there is less resistance as the brush head portion is moved along the ground during the cleaning operation and the user is required to exert less force.
  	Further, Wolff does further teach wherein the first baseplate is provided with two limiting blocks (342 see Annotated Figure A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Yabuki in view of Wolff in order to include two limiting blocks fixed on a joint between the first baseplate and the second baseplate as doing so would make it easier for the user to place the cleaner in a position where it engages with the charger, and prevent the cleaner from disconnecting from the charger.
	It would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to ensure that the wheels abut against the limiting blocks as doing so would further secure the cleaning head in the charger port, securing the charging connection between the charging mount and the cleaner, preventing the wheels from rolling the cleaner out of the connection.

Regarding Claim 12, Yabuki as modified teaches all the limitations of claim 10 but does not teach wherein the first baseplate is provided with two limiting blocks fixed on a joint between the first baseplate and the second baseplate.
	However, Wolff does further teach wherein the first baseplate is provided with two limiting blocks (342 see Annotated Figure A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Yabuki in view of Wolff in order to include two limiting blocks fixed on a joint between the first baseplate and the second baseplate as doing so would make it easier for the user to place the cleaner in a position where it engages with the charger, and prevent the cleaner from disconnecting from the charger.


Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but as best understood by examiner would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 10, Yabuki as modified teaches all the limitations of claim 8 and further teaches wherein the vacuum cleaner further comprises a second electrical contact (17) electrically connected with the brush head portion (Cleaner is charged, via 17 and 17 is electrically connected with the brush head portion as the motor that is charged drives the brush Para [0103] “Then, the first charging terminal 73 is connected to the main body terminal 17 by lowering the main body terminal 17 of the electric vacuum cleaner 100 connected with the standard suction port 400 from above the first charging terminal 73 . In this way, the charging stand 70 of this embodiment can be stored while changing the orientation of the extension member 80 , and can also charge the electric vacuum cleaner 100 in a hand-held state.” and Para [0119] “In addition, in FIG. 12, illustration of the motor which drives a rotating brush, and the board/substrate which controls a rotating brush is abbreviate/ omitted.”), 
However, Yabuki as modified does not alone or in combination teach suggest or make obvious and the second electrical contact protrudes from an inner side of the telescopic handle and extends beyond an outer surface of the fastening head. Furthermore, Further modification of Yabuki would not be obvious as modifying Yabuki to move the second electrical contact onto the telescoping wand would interfere with the charging interface of Yabuki, as the charging interface is meant to be vertically inserted into the cleaner. 
Thus, one would only arrive at the claimed invention (see specific claim language of claim 10) by using improper hindsight reasoning using knowledge gleaned only from the Applicants disclosure, and such a reconstruction would be improper.
	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu (CN 109512335 A) teaches a similar charger configuration with a horizontal charging port, but does not explicitly teach the details of the second electrical contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.M./Examiner, Art Unit 3723                                                                                                                                                                                                        

/BRIAN D KELLER/Primary Examiner, Art Unit 3723